An action for money loaned. A jury found for the plaintiff upon, conflicting evidence composed mainly of the testimony of the two parties. The jury passed upon the credibility of the witnesses and the weight of such corroborating evidence as was offered on both sides. To set aside the finding of the jury on these questions would be taking from the jury questions peculiarly within their province. There being nothing so inherently improbable in the plaintiff’s testimony as to render it incredible, this Court can not say that a jury that heard and saw the witnesses manifestly erred in assigning greater weight to the evidence of the plaintiff and the sustaining witnesses than to that of the defendant. Motion overruled.